PER CURIAM.
We find that the trial court improperly dismissed appellant’s 3.850 petition as being untimely and constituting a successive 3.850 motion where appellant alleges that he received consecutive habitual offender sentences for crimes committed during a single criminal episode.1 See State v. Callaway, 658 So.2d 983 (Fla.1995). We, therefore, reverse the order of the trial court to either attach those portions of the record which refute appellant’s allegation, grant an eviden-tiary hearing, or grant the relief requested by appellant.
WOLF, LAWRENCE and BENTON, JJ., concur.

. Appellee does not challenge the sufficiency of the allegations.